Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant presents arguments how the prior rejection based on Valadez and Marshik-Geurtz does not teach the amended claims.  Examiner respectfully acknowledges the arguments, and presents a new rejection, updated to reflect the amended claims, based on Stoecker and Marshik-Geurtz, please see below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   Specifically, claim 15 recites a numerical value range “from about 8 to about 14”.  The phrase is indefinite, since it is impossible to clearly determine what numerical values in prior art would correspond to the numerical values recited in the claims.   Examiner suggests to amend the claim to recite a precise range, if the original disclosure supports such an amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-4, 8-9, 11-12, 47 rejected under 35 U.S.C. 103 as being unpatentable over Stoecker (US 20060269111) in view of Marshik-Geurtz (US 2004/0077950)
As for claim 1,  teaches
A computer-implemented method of evaluating a skin lesion for determining malignant or non-malignant tissue, by developing a digital data map representing the surface skin lesion for conversion to audio signals, the method comprising:
providing a tissue image of the skin lesion;  (Fig 4, “Original Image”)
generating segmentation of the tissue image by a computer-aided classification system, wherein similar types of tissue or features are grouped into one segment to provide a plurality of different segments comprising different types of tissue or features (Fig 4, “Watershed” [0116] teaches a Watershed algorithm for lesion segmentation/border detection; [0121], [0125] similar-intensity pixels are grouped together based on a regional minimum)
classifying each of the plurality of segments to provide a plurality of classified segments ([0133] labeling image pixels as background(skin) or lesion; [0238] pixels assigned a confidence level);
applying a clustering process to the classified segments to provide a plurality of clusters ([0238] clustering pixels based on confidence level); and	
Stoecker does not specifically teach, Marshik-Geurtz however teaches
applying a specific audio signal for each of the plurality of clusters using sonification techniques to provide an audio output indicating either malignant or non-malignant tissue (Marshik-Geurtz [0026], [0060], [0090] teaches audio feedback indicating the classification of tissue)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image classification of Stoecker by including features of audio feedback as taught by Marshik-Geurtz, as both pertain to the art of automated medical image analysis.  The motivation to do so would have been, for instance, to enable the operator to focus on observing and communicating with the patient, rather than having to multi-task observing a video display at the same time while observing the patient.

As for claims 2, 11, the combination of Stoecker and Marshik-Geurtz teaches 
the tissue image is created by photography, dermoscopy or thermography (Stoecker [0081] visible light images of the skin)

As for claim 3, the combination of Stoecker and Marshik-Geurtz teaches
features of the tissue image are extracted from the image and grouped into a plurality of segments for analyzing by the computer aided classification system (Stoecker [0238] pixels grouped by confidence level)

As for claims 4, 12, the combination of Stoecker and Marshik-Geurtz teaches 
the classifying step characterizes the tissue in the tissue image at least one of the features selected from the group of shape, color, size and quality of tissue (Stoecker [0133] labeling pixels is based on color)

As for claim 8, the combination of Stoecker and Marshik-Geurtz teaches
the audio signal is selected from the group consisting of different pitch, loudness, timbre, spatialization and temporal patterns of each visual feature in order to provide a human-interpretable audio output (Marshik-Geurtz [0026] teaches tone, pitch or volume to represent classified tissue)

As for claim 9, the combination of Stoecker and Marshik-Geurtz teaches 
the audio output is audified by headphones, speaker, iphone, or any device that audifies the audio output at a frequency for auditory perception (Marshik-Geurtz [0026] teaches tone, pitch or volume to represent classified tissue; some kind of audio output device is inherently required to perform this; NOTE that the claim includes an option of “any device”)



B. 	Claims 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Stoecker in view of Marshik-Geurtz in further view of Zhang (US 20190102878)
As for claim 5, the combination of Stoecker and Marshik-Geurtz does not teach, Zhang however teaches 
the classification system is a convolution Neural Network selected from Googlenet, ENET or Inception (Zhang [0044] teaches classification using Inception neural network of MRI images [0035])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stoecker and Marshik-Geurtz with features taught by Zhang, as all pertain to image segmentation and classification.  The motivation to do so would have been, to improve accuracy of classification by applying advanced algorithms.

C. 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stoecker in view of Marshik-Geurtz in further view of Kemper (US20090316970)
As for claim 6, the combination of Stoecker and Marshik-Geurtz does not teach, Kemper however teaches
the clustering process is an unsupervised clustering algorithm (Kemper [0043] teaches unsupervised k-means algorithm in image segmentation and classification)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stoecker and Marshik-Geurtz, with features taught by Kemper, as all pertain to image segmentation and classification.  The motivation to do so would have been, to represent organs in the image as a single segment, thus simplifying subsequent analysis.

As for claim 7, the combination of Stoecker and Marshik-Geurtz and Kemper teaches
the unsupervised clustering algorithm is K-Means algorithm to define a centroid for each cluster (Kemper [0043] and Kemper claim 5, teaches determining cluster centroids)

D. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stoecker in view of Marshik-Geurtz in further view of Kemper 
Claim 15 does not disclose expressly 
the centroides of data ranges from about 8 to about 14 centroids to provide different points of data subsequent connection to various amplitudes and frequencies of the sound
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include the count of centroids between 8 and 14.   Applicant has not disclosed that the specific centroid count range provides an advantage in solving the stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with an arbitrary centroid count, determined in accordance with the nature of the data.  Therefore, it would have been obvious to combine  to one of ordinary skill in this art to modify the combination of Stoecker, Marshik-Geurtz and Kemper with the specific centroid count range to obtain the invention as specified in claim 15.


E. 	Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stoecker in view of Marshik-Geurtz and in further view of Gerald (US 20190053760)
As for claim 25, the combination of Stoecker and Marshik-Geurtz does not teach, Gerald however teaches 
the tissue image is captured by applying electromagnetic or mechanical energy to the surface skin tissue suspected of being malignant;  (Gerald [0037] teaches detecting malignant skin cells using an MRI device)
capturing reflected and/or refracted electromagnetic or mechanical energy through a dermoscope (Gerald Fig 1, skin imaging device) or microscope;
converting the reflected and/or refracted or acquired energy into a visual image (Gerald [0016])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Stoecker and Marshik-Geurtz by including skin abnormality detection of Gerald, as all pertain to the art of biomedical imaging.  The motivation to do so would have been, to improve diagnostic accuracy by applying known algorithms.

F. 	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Stoecker in view of Marshik-Geurtz and in further view of Wiser (US 20050248474)
As for claim 43,  the combination of Stoecker and Marshik-Geurtz does not teach, Wiser however teaches
converting the audio signal to a visual representation (Wiser Fig 8, displays a user interface with a visual representation of an audio signal)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Stoecker and Marshik-Geurtz by including a visual representation of the audio signal taught by Wiser, as all pertain to the art of signal processing.  The motivation to do so would have been, to provide a visual indication to the user that an audio signal is being produced, in a case when the user is not capable of hearing the audio signal, for example due to technical failure of the audio device.


G.	 Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Stoecker in view of Marshik-Geurtz and in further view of Guyon (US 2012/0008838)
As for claim 47, the combination of Stoecker and Marshik-Geurtz teaches 
reviewing the audio signal to provide guidance for excising skin tissue suspected of being malignant (Marshik-Geurtz  [0026] audio signal indicates a risk index of the tissue), 
the combination of Stoecker and Marshik-Geurtz does not teach, Guyon however teaches
wherein the surface skin tissue suspected of being malignant is subsequently excised (Guyon [0004] teaches tumor surgery as a result of detection of melanoma tumors)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Stoecker and Marshik-Geurtz by including a visual representation of the audio signal taught by Guyon, as all pertain to the art of signal processing.  The motivation to do so would have been, to reduce number of lethal outcomes among diagnosed patients. 


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669